—In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from stated portions of an order of the Family Court, Kings County (Greenbaum, J.), entered March 18, 1991, which, inter alia, found that the mother had allowed her child to be sexually abused, placed the abused child in the custody of the child’s natural father, and released the other child to the custody of the mother, under the supervision of the New York City Commissioner of Social Services.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Where there is conflicting testimony, and the matter turns almost entirely on assessments of the credibility of witnesses, the factual findings of the hearing court must be accorded *418great weight (see, Matter of Carine T., 183 AD2d 902). Under the facts of the present case, where conflicting testimony was elicited at the fact-finding hearing, we decline to disturb the hearing court’s determination of the factual issues.
We have reviewed the mother’s remaining contentions and find them to be without merit. Thompson, J. P., Balletta, Rosenblatt and Florio, JJ., concur.